Affirmed and Opinion Filed November 30, 2022




                                                  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-20-00786-CV

                        AHMED ZIDAN, Appellant
                                  V.
            ALEXANDER ZIDAN F/K/A MOHAMMED ZIDAN, Appellee

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-02708-2018

                             MEMORANDUM OPINION
             Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                                Opinion by Justice Molberg

          Appellant Ahmed Zidan (Ahmed)1 appeals the trial court’s order denying his

TCPA2 motion to dismiss counterclaims brought against him by his uncle, appellee

Alexander Zidan (Alex). Ahmed raises two issues, and Alex raises a cross-issue.

For the reasons below, we overrule all three issues and affirm the trial court’s order.



    1
        The parties, who share a surname, have used their first names throughout the record. We do the same.
    2
      “TCPA” refers to the Texas Citizens Participation Act, which is embodied in Chapter 27 of the Texas
Civil Practice and Remedies Code. See TEX. CIV. PRAC. & REM. CODE §§ 27.001–.011. The legislature
amended the TCPA effective September 1, 2019 for actions filed on or after that date. See Act of May 17,
2019, 86th Leg., R.S., ch. 378, § 11, 2019 Tex. Gen. Laws 684, 687. All citations to the TCPA are to the
current version unless otherwise indicated.
                                           I. BACKGROUND
         Because the facts are well known to the parties, we do not recite them here

except as necessary “to advise the parties of the court’s decision and the basic

reasons for it.” TEX. R. APP. P. 47.4.

         Ahmed sued Alex in Collin County in June 2018. Two months later, Alex

sued Ahmed in Harris County.

         On March 26, 2020, in the Collin County case, Alex filed a pleading with

counterclaims against Ahmed for tortious interference with contract and tortious

interference with prospective business relations. Two weeks later, Alex amended

that pleading.3


   3
       Alex’s tortious interference counterclaims in his amended pleading include these allegations:
         145. . . . Ahmed has engaged in a pattern of sabotage, stalking and harassment, all in an
         effort to get Alex to buy him out at an extortion price, which is blackmail.

         146.     First, in December of 2017, Ahmed attempted to interfere with his relationship
         with the private lender, and James Chang of Ponderosa. That failed. Then on January
         22nd of 2018, Ahmed made a false report with TREC regarding the Harwin project.[ ] That
         apparently also failed, because about a month later, on February 20, 2018, TREC stated
         that if Ahmed felt there was a violation, he would need to pursue it with his own counsel,
         and on his own. . . .

         ....

         204. It is undisputed that Alex had business relationships with James Chang and Ponderosa
         Land Development Company. Alex lost six real estate deals in 2018, each of which, at
         minimum, represents a potential business relationship.

         205. Ahmed willfully interfered with Alex’s contract by making a false report to [TREC].
         The interference caused injury to Alex: he lost two real estate purchases on Harwin Drive,
         previously under contract, and suffered $112,000.00 in lost net profits. The false and
         malicious statements to TREC caused Alex’s work performance to suffer resulting in six
         more lost deals in 2018, resulting in $153,756.00 in lost compensation. The same false
         report caused Alex to miss an increase in compensation from his employer, James Chang,
         a $240,000.00 loss. Because the real estate business is based largely on reputation, a false
         statement that impugns the reputation of a real estate professional necessarily is

                                                    –2–
      Ahmed filed a TCPA motion to dismiss Alex’s tortious interference

counterclaims on May 5, 2020. Alex opposed Ahmed’s TCPA motion.

      The trial court set and reset a hearing on the TCPA motion for June 3, 2020.

      Two days prior to that date, the court entered an order abating and

administratively closing the Collin County case, which prompted Ahmed to file a

petition for a writ of mandamus in our Court in connection with that order.

      On July 15, 2020, we concluded the trial court abused its discretion by abating

Ahmed’s case and that the erroneous abatement of the suit constituted good cause

under TCPA section 27.004(a) for extending the sixty-day deadline to hear Ahmed’s

motion to dismiss. In re Zidan, No. 05-20-00595-CV, 2020 WL 4001134, at *1, 6

(Tex. App.—Dallas July 15, 2020, orig. proceeding) (mem. op.). We conditionally

granted the writ and directed the trial court to vacate its abatement order and reinstate




      interference with the existing employment relationship of the professional and interference
      with each potential sale or lease, etc., which the profession [sic] would otherwise have
      secured.

      206. Ahmed has willfully and tortiously interfered with Alex’s existing and prospective
      contractual relations. Each act of interference proximately has caused injury, and Alex has
      suffered actual damage and loss due to Ahmed’s actions. Moreover, Ahmed has also
      intentionally and tortiously interfered with Alex’s prospective business relations. Ahmed’s
      conduct was independently tortious and unlawful, and his interference has proximately
      caused Alex’s injury, and Alex has suffered actual damage and loss due to his actions,
      including without limitation, lost profits and opportunities, and Alex sues for all such actual
      damages, special damages and exemplary damages, for such interferences together with
      any further instances of interference as are later found to exist.

      207. To the extent such remedy is inconsistent, Alex pleads in the alternative and seeks
      from Ahmed an accounting and disgorgement of the profits, compensation, fees and other
      fees obtained as a result of his tortious interference.


                                                  –3–
the case on its regular docket for further proceedings, including timely disposition

of Ahmed’s TCPA motion within ninety days of May 5, 2020, the date of its filing.

Id. at *6. According to the docket sheet, the trial court considered Ahmed’s TCPA

motion by submission and denied it August 1, 2020. The court signed a written order

denying Ahmed’s TCPA motion on August 10, 2020.4

         Ahmed timely appealed, and Alex timely cross-appealed.

                                      II. ISSUES AND ANALYSIS
         In his two issues, Ahmed argues (1) the trial court erred in denying his TCPA

motion and (2) he is entitled to attorneys’ fees or other relief under TCPA section

27.009(a). See TEX. CIV. PRAC. & REM. CODE § 27.009(a).

         In his cross-issue, Alex argues he is entitled to attorneys’ fees under TCPA

section 27.009(b). See id. § 27.009(b).

         In addition to their disputes on those three issues, the parties also disagree

about whether the 2019 amendments to the TCPA apply and whether we have

jurisdiction over Alex’s cross-issue.

A.       Whether the 2019 Amendments Apply
         We turn first to the question of whether the 2019 amendments to the TCPA

apply in this case. Those amendments took effect on September 1, 2019, and apply


     4
      The August 10, 2020 order denying Ahmed’s TCPA motion stated, in part, “After considering the
[m]otion, the [r]esponse filed by [Alex], the pleadings, affidavits, motions and other supporting
evidence . . .the Court finds that the Motion is not well taken, and is therefore DENIED, in all things.” The
order did not specifically grant or deny either party’s request for attorneys’ fees or other relief under section
27.009 but contained text, and markings striking through it, that would have awarded attorneys’ fees to
Alex.
                                                     –4–
“only to an action filed on or after” that date, while “[a]n action filed before [that]

date is governed by the law in effect immediately before that date.” See Act of May

17, 2019, 86th Leg., R.S., ch. 378, §§ 11–12, 2019 Tex. Gen. Laws 684, 687.

       Ahmed argues the 2019 amendments do not apply because he filed this lawsuit

on June 5, 2018. As support, he cites, in part, the language quoted above, see id.,

two cases from the Texas Supreme Court,5 and two cases from our Court.6

       Alex, in contrast, argues the 2019 amendments apply because he first added

his tortious interference counterclaims—the claims at issue in this appeal—on

March 26, 2020. As support, he cites Miller Weisbrod, L.L.P. v. Llamas-Soforo, 511

S.W.3d 181, 193 (Tex. App.—El Paso 2014, no pet.),7 which relied, in part, on our

opinion in Better Business Bureau of Metropolitan Dallas, Inc. v. Ward, 401 S.W.3d

440, 443 (Tex. App.—Dallas 2013, pet. denied).

       In Ward, the parties disputed our jurisdiction over an interlocutory appeal of

an order denying a TCPA motion to dismiss. In that case, the underlying lawsuit

had been filed before the TCPA’s effective date, but the claims the movant sought


   5
      See Creative Oil & Gas, LLC v. Lona Hills Ranch, LLC, 591 S.W.3d 127, 129 (Tex. 2019) (“The prior
version of the [TCPA] continues . . . to control cases filed before September 1, 2019.”); In re Mem’l
Hermann Hosp. Sys., 464 S.W.3d 686, 704 (Tex. 2015) (orig. proceeding) (noting, but not in TCPA context,
it had previously equated “action” with “suit”).
   6
      See Equine Holdings, LLC v. Jacoby, No. 05-19-00758-CV, 2020 WL 2079183, at *1 n.1 (Tex.
App.—Dallas Apr. 30, 2020, pet. denied) (mem. op.) (“Because this lawsuit was filed before September 1,
2019, the law in effect before September 1 applies.”); Tiegen v. Slice, No. 05-19-00285-CV, 2020 WL
728426, at *1 n.2 (Tex. App.—Dallas Feb. 13, 2020, no pet.) (mem. op.) (stating the 2019 amendments did
not apply “to this case”).
   7
      In Miller Weisbrod, the court concluded the TCPA applied to claims brought against a law firm and
individual defendants in pleadings filed after the TCPA’s effective date, even though the lawsuit was
originally filed before that date. Miller Weisbrod, 511 S.W.3d at 193.
                                                 –5–
to dismiss were filed after the TCPA became effective. Id. Ward, the TCPA

nonmovant, moved to dismiss the appeal because the TCPA motion to dismiss was

not filed within sixty days of the lawsuit’s filing. Id. We rejected Ward’s argument

and stated when he served the TCPA movant with an amended petition asserting his

individual claims against it, the TCPA movant had sixty days from service to seek

dismissal of his claims under Chapter 27 of the Texas Civil Practice and Remedies

Code. Id. Because the TCPA movant did so, we concluded its TCPA motion was

timely and we had jurisdiction over the interlocutory appeal. Id.

        None of the parties’ cited cases involve the same facts presented here, where

the TCPA movant filed a lawsuit before the effective date of the 2019 amendments,

the nonmovant filed counterclaims after that effective date, and the movant sought

to dismiss those counterclaims.8 But of their cited cases, Miller Weisbrod and Ward

appear to involve the most analogous facts, as both involved questions regarding

TCPA application to claims added after the TCPA’s effective date, and both

concluded the TCPA applied to those claims. Miller Weisbrod, 511 S.W.3d at 187,

192–93; Ward, 401 S.W.3d at 443.

        More recently, in Montelongo v. Abrea, 622 S.W.3d 290, 298 (Tex. 2021), the

court agreed “an amended or supplemental petition that adds new parties or new


    8
      Creative Oil involved the applicability of the TCPA to a counterclaim, but the timing of that
counterclaim is not clear. Considering that the supreme court’s opinion was issued only three months after
the 2019 amendments became effective, see Creative Oil, 591 S.W.3d at 127 (noting opinion was delivered
December 20, 2019), the counterclaim was almost certainly filed before the effective date of the 2019
amendments, unlike in this case, where the counterclaims were filed after the effective date.
                                                  –6–
essential factual allegations does assert a new legal action and starts a new sixty-day

period as to the new parties and the claims based on the new factual allegations.”

          We conclude the 2019 TCPA amendments apply here.                                 In addition to

Montelongo, see id., our conclusion is in accord with decisions by some of our sister

courts on similar questions.9

B.        Ahmed’s First Issue: Denial of his TCPA Motion
          Next, we consider whether the trial court erred in denying Ahmed’s TCPA

motion, as he argues in his first issue.

          1.     Standard and Scope of Review
          Whether the TCPA applies to a legal action10 is an issue of statutory

interpretation we review de novo. See Creative Oil, 591 S.W.3d at 132; Youngkin

v. Hines, 546 S.W.3d 675, 680 (Tex. 2018); Dyer v. Medoc Health Servs., LLC, 573

S.W.3d 418, 424 (Tex. App.—Dallas 2019, pet. denied).




     9
      See Sinkin & Barretto, P.L.L.C. v. Cohesion Props., Ltd., No. 04-20-00106-CV, 2021 WL 1649525,
at *3 n.3 (Tex. App.—San Antonio Apr. 28, 2021, no pet.) (mem. op.) (applying 2019 amendments to new
counterclaims filed after the amendments’ effective date); Straub v. Pesca Holding LLC, 621 S.W.3d 299,
302–05 (Tex. App.—San Antonio Mar. 20, 2021, no pet.) (applying 2019 amendments to new claims
brought against new defendant in amended pleading filed after amendments’ effective date); TV Azteca,
S.A.B. de C.V. v. Trevino Ruiz, 611 S.W.3d 24, 28–29 (Tex. App.—Corpus Christi–Edinburg 2020, no pet.)
(concluding TCPA applies to new claims after TCPA’s effective date when suit was filed before the
effective date but nonmovant added new claims based on different facts after the effective date).
     10
       The TCPA defines “[l]egal action” as “a lawsuit, cause of action, petition, complaint, cross-claim, or
counterclaim or any other judicial pleading or filing that requests legal, declaratory, or equitable relief” but
does not include certain matters that are not at issue here, such as “(A) a procedural action taken or motion
made in an action that does not amend or add a claim for legal, equitable, or declaratory relief;
(B) alternative dispute resolution proceedings; or (C) post-judgment enforcement actions.” See TEX. CIV.
PRAC. & REM. CODE § 27.001(6).


                                                     –7–
         As an anti-SLAPP statute,11 the TCPA “protects citizens who petition or speak

on matters of public concern from retaliatory lawsuits that seek to intimidate or

silence them.” In re Lipsky, 460 S.W.3d 579, 584 (Tex. 2015) (orig. proceeding).

         In conducting our review, we must construe the TCPA “liberally to effectuate

its purpose and intent fully.” TEX. CIV. PRAC. & REM. CODE § 27.011(b); State ex

rel. Best v. Harper, 562 S.W.3d 1, 11 (Tex. 2018). “The TCPA was designed to

protect both a [nonmovant’s] rights of speech, petition, and association and a

claimant’s right to pursue valid legal claims for injuries the [nonmovant] caused.”

Montelongo, 622 S.W.3d at 299; see TEX. CIV. PRAC. & REM. CODE § 27.002.

         Consistent with general rules of statutory construction,12 we ascertain and give

effect to the legislature’s intent as expressed in the statutory language, considering

the specific language at issue and the TCPA as a whole, and we construe the statute’s




   11
       The TCPA is an anti-SLAPP statute. “SLAPP” is an acronym for “Strategic Lawsuits Against Public
Participation.” Krasnicki v. Tactical Entm’t, LLC, 583 S.W.3d 279, 282 (Tex. App.—Dallas 2019, pet.
denied).
   12
        Crosstex Energy Services, L.P. v. Pro Plus, Inc., 430 S.W.3d 384, 389–90 (Tex. 2014), explains:
         If the statute is clear and unambiguous, we must read the language according to its common
         meaning “without resort to rules of construction or extrinsic aids.” State v. Shumake, 199
         S.W.3d 279, 284 (Tex. 2006). We rely on this plain meaning as an expression of legislative
         intent unless a different meaning is supplied or is apparent from the context, or the plain
         meaning leads to absurd results. Tex. Lottery Comm’n v. First State Bank of DeQueen, 325
         S.W.3d 628, 635 (Tex. 2010). Words and phrases “shall be read in context and construed
         according to the rules of grammar and common usage.” TEX. GOV’T CODE § 311.011. We
         presume the Legislature chose statutory language deliberately and purposefully. See Tex.
         Lottery Comm’n, 325 S.W.3d at 635. We must not interpret the statute “in a manner that
         renders any part of the statute meaningless or superfluous.” Columbia Med. Ctr. of Las
         Colinas, Inc. v. Hogue, 271 S.W.3d 238, 256 (Tex. 2008) (citing City of Marshall v. City
         of Uncertain, 206 S.W.3d 97, 105 (Tex. 2006)).


                                                    –8–
words according to their plain and common meaning, unless a contrary intention is

apparent from the context or unless such a construction leads to absurd results. Dyer,

573 S.W.3d at 424–25.

         We consider, in the light most favorable to the nonmovant, the pleadings,

evidence a court could consider under civil procedure rule 166a, 13 and supporting

and opposing affidavits stating the facts on which the liability or defense is based.

See TEX. CIV. PRAC. & REM. CODE § 27.006(a); Riggs & Ray, P.C. v. State Fair of

Tex., No. 05-17-00973-CV, 2019 WL 4200009, at *4 (Tex. App.—Dallas Sept. 5,

2019, pet. denied) (mem. op.); Reed v. Centurion Terminals, LLC, No. 05-18-01171-

CV, 2019 WL 2865281, at *3 (Tex. App.—Dallas July 3, 2019, pet. denied) (mem.

op.); Dyer, 573 S.W.3d at 424.

         A claimant’s pleadings are usually “the best and all-sufficient evidence of the

nature of the action.” Hersh v. Tatum, 526 S.W.3d 462, 467 (Tex. 2017).

         Under the TCPA, and subject to certain exemptions,14 “[i]f a legal action is

based on or is in response to a party’s exercise of the right of free speech, right to

petition, or right of association or arises from any act of that party in furtherance of

the party’s communication or conduct described by Section 27.010(b), that party

may file a motion to dismiss the legal action[,]” TEX. CIV. PRAC. & REM. CODE

§ 27.003(a), and a court “shall dismiss” it, id. § 27.005(b). However, a court “may


   13
        See TEX. R. CIV. P. 166a.
   14
        See TEX. CIV. PRAC. & REM. CODE § 27.010(a) (listing actions to which the TCPA does not apply).
                                                  –9–
not” dismiss the legal action “if the party bringing [it] establishes by clear and

specific evidence a prima facie case for each essential element of the claim in

question.” Id. § 27.005(c). Notwithstanding section 27.005(c), however, “the court

shall dismiss a legal action against the moving party if the moving party establishes

an affirmative defense or other grounds on which the moving party is entitled to

judgment as a matter of law.” Id. § 27.005(d).

      The TCPA provides a three-step process for the dismissal of a legal action to

which it applies. Montelongo, 622 S.W.3d at 296; see Creative Oil, 591 S.W.3d at

132; Youngkin, 546 S.W.3d at 679–80. At step one, the party moving for dismissal

has the burden to demonstrate the legal action is based on or is in response to the

party’s exercise of the right of association, right of free speech, or right to petition,

or arises from any act of that party in furtherance of the party’s communication or

conduct described by section 27.010(b). See TEX. CIV. PRAC. & REM. CODE

§ 27.005(b); Montelongo, 622 S.W.2d at 296 (discussing the three steps).

      If the movant does so, the analysis proceeds to step two, where the burden

shifts to the nonmovant to establish by clear and specific evidence a prima facie case

for each essential element of the claim.        See TEX. CIV. PRAC. & REM. CODE

§ 27.005(c); Montelongo, 622 S.W.2d at 296.

      If a nonmovant satisfies its burden at step two, the analysis proceeds to step

three, where the movant may still win dismissal by establishing an affirmative

defense or other grounds on which the moving party is entitled to judgment as a

                                         –10–
matter of law. See TEX. CIV. PRAC. & REM. CODE § 27.005(d); Montelongo, 622

S.W.2d at 296. In determining whether the third step has been met, at least two of

our sister courts applied a standard of review “essentially equivalent to a motion for

summary judgment on an affirmative defense.” Batra v. Covenant Health Sys., 562

S.W.3d 696, 708 (Tex. App.—Amarillo 2018, pet. denied);15 see Rosales v. Comm’n

for Lawyer Discipline, No. 03-18-00725-CV, 2020 WL 1934815, at *4 (Tex. App.—

Austin Apr. 22, 2020, no pet.) (mem. op.).16 While they did so in cases in which the

2019 amendments did not apply, this distinction is meaningless, considering section

27.005(d)’s “matter of law” phrasing as a result of those amendments.

         In light of section 27.005(d)’s phrasing under the 2019 amendments, we

conclude that in TCPA cases subject to those amendments, we apply a standard of

review equivalent to a motion for summary judgment on an affirmative defense. See

TEX. CIV. PRAC. & REM. CODE § 27.005(d) (stating, in part, “[T]he court shall

dismiss a legal action against the moving party if the moving party establishes an




    15
       Batra stated, “[I]n order to defeat the [nonmovant’s] establishment of a prima facie claim, the
[movant] must establish, as a matter of law, each essential element of at least one valid defense as to each
of the [nonmovant’s] claims.”). 562 S.W.3d at 708.
    16
       Rosales stated, “The standard of review employed in considering whether a movant established a
valid defense so as to be entitled to dismissal is ‘essentially equivalent to a motion for summary judgment
on an affirmative defense,’ meaning we should consider the pleadings and evidence in favor of the
nonmovant, taking evidence favorable to the nonmovant as true and indulging reasonable inferences and
resolving doubts in favor of the nonmovant.”. 2020 WL 1934815, at *4 (quoting Batra, 562 S.W.3d at 708).


                                                  –11–
affirmative defense or other grounds on which the moving party is entitled to

judgment as a matter of law.”); see also TEX. R. CIV. P. 166a(c).17

         Thus, consistent with that standard, a TCPA movant relying upon an

affirmative defense for dismissal must conclusively establish that defense and, if any

exceptions to the defense are pleaded by the nonmovant, the movant must also

negate the pleaded exceptions. See Velsicol Chem. Corp. v. Winograd, 956 S.W.2d

529, 530 (Tex. 1997) (per curiam) (stating this when discussing limitations defense

in summary judgment, not TCPA, context).18

         Intertwined with and overlaying this multi-step dismissal process is the TCPA

provision exempting certain actions from the TCPA’s application. See TEX. CIV.

PRAC. & REM. CODE § 27.010(a) (listing twelve exemptions under current statute);

see also Clean Energy v. Trillium Transp. Fuels, LLC, No. 05-18-01228-CV, 2019

WL 3212145, at *3 (Tex. App.—Dallas July 9, 2019, no pet.) (mem. op.) (noting

existence of four exemptions under prior version of the statute). The nonmovant

bears the burden of proving exemptions.19 No exemptions are at issue here.




    17
       Rule 166a(c) states, in part, “The judgment sought shall be rendered . . . if [the materials allowed by
the rule] show that, except as to the amount of damages, there is no genuine issue as to any material fact
and the moving party is entitled to judgment as a matter of law on the issues expressly set out in the motion
or in an answer or any other response.” TEX. R. CIV. P. 166a(c).
    18
        The court stated, “A defendant moving for summary judgment on the affirmative defense of
limitations has the burden to conclusively establish that defense. When the plaintiff pleads the discovery
rule as an exception to limitations, the defendant must negate that exception as well.” Velsicol Chem. Corp.,
956 S.W.2d at 530 (citing Woods v. William M. Mercer, Inc., 769 S.W.2d 515, 518 n.2 (Tex.1988)).
    19
     See Clean Energy, 2019 WL 3212145, at *3; Tervita, LLC v. Sutterfield, 482 S.W.3d 280, 282 (Tex.
App.—Dallas 2015, pet. denied).
                                                   –12–
         2.     Ahmed’s Step-One Burden
         As TCPA movant, Ahmed had the initial burden to demonstrate the legal

action he sought to dismiss was based on or was in response to his exercise of the

right of association, right of free speech, or the right to petition. TEX. CIV. PRAC. &

REM. CODE § 27.005(b). In his TCPA motion, Ahmed relied on the TCPA as it

existed prior to the 2019 amendments and argued Alex’s tortious interference

counterclaims were based on, related to, or in response to Ahmed’s Texas Real

Estate Commission (TREC) complaint, which Ahmed claimed constituted an

exercise of his right to petition and right of free speech under the TCPA.

         Alex disputed this in the trial court and in his brief on appeal. At oral

argument, however, his counsel made an important concession. After noting Alex’s

tortious interference claims were based on two sets of communications—one

consisting of Ahmed’s communications to James Chang and “the Harwin

investors,”20 and the other consisting of Ahmed’s complaint to the TREC—he

conceded that the claims based on Ahmed’s TREC complaint implicated the TCPA

and shifted the burden to Alex.21


    20
       To the extent Alex’s claims are based on these communications, we need not consider them in this
appeal, as they were not included in Ahmed’s TCPA motion as a basis for dismissal. See TEX. R. APP. P.
33.1(a); QTAT BPO Sols., Inc. v. Lee & Murphy L. Firm, G.P., 524 S.W.3d 770, 779 (Tex. App.—Houston
[14th Dist.] 2017, pet. denied) (citation omitted) (concluding argument waived when not presented in trial
court and principal brief)). Courts may not apply the TCPA sua sponte. See Torres v. Pursuit of Excellence,
Inc., No. 05-18-00676-CV, 2019 WL 2863866, at *2 (Tex. App.—Dallas July 2, 2019, pet. denied) (mem.
op.).
    21
       Although we do not necessarily agree, Alex’s counsel conceded Ahmed’s complaint to the TREC is
a petition and stated, “We are not denying that the TCPA applies to the TREC petition.” He also stated that
for the TREC petition, the “TCPA is implicated” and “the burden of proof shifts to Alex.”
                                                  –13–
      In light of that concession, we will proceed directly to step two of the TCPA

analysis on claims based on Ahmed’s TREC complaint. See D Magazine Partners

v. Rosenthal, 529 S.W.3d 429, 434 (Tex. 2017) (court began with step two after

noting parties did not dispute nonmovant had the burden to establish prima facie

elements to avoid dismissal).

      3.       Alex’s Step-Two Burden
      The second step of our TCPA analysis requires us to determine whether Alex

established “by clear and specific evidence a prima facie case for each essential

element” of his claims for tortious interference with contract and tortious

interference with prospective business relations. See TEX. CIV. PRAC. & REM. CODE

§ 27.005(c).

      To prevail on a claim for tortious interference with an existing contract, a

plaintiff must establish “(1) an existing contract subject to interference, (2) a willful

and intentional act of interference with the contract, (3) that proximately caused the

plaintiff’s injury, and (4) caused actual damages or loss.” Prudential Ins. Co. of Am.

v. Fin. Review Servs., Inc., 29 S.W.3d 74, 77 (Tex. 2000) (citing ACS Inv’rs, Inc. v.

McLaughlin, 943 S.W.2d 426, 430 (Tex. 1997)).

      To prevail on a claim for tortious interference with prospective business

relations, a plaintiff must establish “(1) there was a reasonable probability that the

plaintiff would have entered into a business relationship with a third party; (2) the

defendant either acted with a conscious desire to prevent the relationship from

                                         –14–
occurring or knew the interference was certain or substantially certain to occur as a

result of the conduct; (3) the defendant’s conduct was independently tortious or

unlawful; (4) the interference proximately caused the plaintiff injury; and (5) the

plaintiff suffered actual damage or loss as a result.” Coinmach Corp. v. Aspenwood

Apartment Corp., 417 S.W.3d 909, 923 (Tex. 2013) (citations omitted).

          The parties dispute whether Alex has satisfied his step-two burden of

producing clear and specific prima facie proof on either set of elements. Ahmed

argues Alex has not done so and maintains Alex’s evidence is conclusory and

speculative. Among other cases, he cites Lipsky, 460 S.W.3d at 590; Equine

Holdings, 2020 WL 2079183, at *4; and Van Der Linden v. Khan, 535 S.W.3d 179,

196 (Tex. App.—Fort Worth 2017, pet. denied).

          Alex argues he has satisfied his step-two burden and that his evidence is not

conclusory or speculative. He notes we may consider his pleadings and the other

information listed in TCPA section 27.006(a)22 and cites Lipsky, 460 S.W.3d at 590–

91, and In re SSCP Management, Inc., 573 S.W.3d 464, 471 (Tex. App.—Fort Worth

2019, orig. proceeding) as support for his argument that only a minimum quantum

of evidence is necessary to satisfy his step-two TCPA burden. As evidence, Alex

cites the two affidavits and one declaration he submitted with his TCPA response.23


    22
      When deciding a TCPA motion to dismiss, a court may consider “pleadings, evidence a court could
consider under civil procedure rule 166a, and any supporting and opposing affidavits stating the facts on
which the liability or defense is based.” TEX. CIV. PRAC. & REM. CODE § 27.006(a).
    23
         Alex cites the following nineteen paragraphs from his affidavits and declaration:


                                                    –15–
[From Alex’s August 29, 2018 Affidavit:]

66. As I had when he was operating Lake Jackson, I began to “look in” on Legacy. I was
shocked to learn that of that $200,000.00 line of credìt, all but $5,000 had been advanced
over 4 months. While I didn’t know this at the time, it is now apparent that my nephew
took about $35,000.00 from the line of credit for himself.

69. I then told Ahmed in very clear and express language not to use the line of credit any
longer. I since have learned that Ahmed continued to access the line of credit, including a
withdrawal in the amount of $2,500.00 on July 21, 2016.

111. First, in December of 2017, Ahmed attempted to interfere with my relationship with
George Lee, and James Chang of Ponderosa. That failed.

112. Then on January 22nd of 2018, Ahmed made a false report with TREC regarding the
Harwin project. That apparently also failed, because about a month later, on February 20,
2018, TREC stated that if Ahmed felt there was a violation, he would need to pursue it with
his own counsel, and on his own.

[From Alex’s December 28, 2018 Affidavit:]

5.       As a result of Ahmed’s tortious interference, and his false and defamatory
statements he made to the TREC and James Chang, I was unable to secure the purchase of
the two units on Harwin, even though I had them under contract, causing $112,000 in net
lost profits.

6.      After Ahmed made the malicious and false statements to the TREC, my work
performance suffered. I lost six deals in 2018, which resulted in $153,756.60 in lost
compensation. Ahmed succeeded in severing several important business relationships and
stopping my stream of income.

7.      Also as a result of Ahmed’s false, malicious and defamatory statements,
specifically to my employer, James Chang, I was unable to secure my increase in
compensation. This resulted in $240,000 loss in compensation.

8.       Ahmed’s actions have caused me mental anguish, chronic physical pain, emotional
distress, loss of appetite, sleep disturbances, and anxiety. I have sought medical attention
and have been prescribed medication to deal with these problems caused by Ahmed.

9.      I have retained the law firm of Hirsch & Westheimer, P.C. to represent me, Prime
United, Legacy, and Lake Jackson, and try to recoup the money Ahmed stole. I have agreed
to pay Hirsch & Westheimer, P.C. reasonable and necessary attorneys’ fees incurred in
connection with the prosecution of this matter and the defense of Ahmed’s harassing and
wrongful suit in Collin County.

[From Alex’s May 13, 2020 declaration:]

6.     In April of 2015, I discussed with Ahmed his interest in having a bigger role in the
Kwik Kar operations at Lake Jackson. I told him that his involvement would be contingent
on whether I won a contract to do a project on Harwin, in Houston, Texas, that was still in

                                          –16–
negotiations at that time, and if I was successful, it would take most of my time. I asked
him to take his time and think hard before he made his decision.

7.      In May of 2015, I “won” the Harwin Project contract, and signed a Consulting and
Fee Agreement with 7636 Harwin, LLC, by which I was engaged as an independent
contractor to manage certain development, construction, operations, management, and
maintenance of a development known as the Harwin International Plaza, located at 7636
Harwin Drive, Houston, Texas 77036 (the “Harwin Project”). At that time, I expected that
I would be paid more than a million dollars over the lifetime of that consulting agreement.

8.     At around that point, Ahmed became more involved in the operations of the Lake
Jackson Kwik Kar location.

9.       Ahmed at all times was aware of the scope of my engagement with 7636 Harwin,
LLC, as well as the scope of services I provided to 7636 Harwin, LLC. There were many
instances in which Ahmed accompanied me to the site of the Harwin Project and was
present when I performed consulting services. I would talk to Ahmed about the Harwin
Project, frequently.

10.     On November 22, 2017, I formally suspended Ahmed from overseeing operations
with Prime United, including the Lake Jackson Kwik Kar location. Since then, Ahmed has
engaged in a pattern of sabotage, stalking and harassment, all in an effort to get me to buy
him out at an extortion price, which is blackmail.

11.     Two weeks after he was suspended, Ahmed emailed James Chang and other
investors in the Harwin Project, falsely claiming that I had tried to trick his mother into
executing an Assignment and Assumption Agreement. That email was then forwarded by
one of the investors to George Lee, my mentor, and three other investors, as well as James
Chang, asking “James, Please explain what’s the story regarding Alex and unit 301-302.”
James Chang, immediately forwarded that email to me, stating, “FYI below.”

12.      Then, a month later, Ahmed made a false report with the Texas Real Estate
Commission (the “TREC”). Among other things, Ahmed falsely represented to the TREC
that I was engaged in unlicensed real estate brokerage activity relating to the Harwin
Project. At all times, Ahmed knew that I had been retained by the owner of the Harwin
Project to handle management and operations of the Harwin Project, and that none of such
duties meet the scope or definition of “real estate brokerage activities.” Ahmed was a
licensed sales agent, and he knew better. Also, Ahmed falsely claimed that I used his name
and likeness to conduct real estate transactions in his name, claiming that “Alex Zidan”
was actually his name, and not mine. That also was false. Because Ahmed implicated the
Harwin Project, and identified James Chang as a witness, I was required to disclose to
James Chang, President of Ponderosa Land Development Company, the report. Moreover,
because James Chang, who is a licensed attorney, was identified as a witness by Ahmed,
he had to participate in the investigation, including providing written statements denying
that I was engaged in activities in violation of the Real Estate License.

14.     Ahmed knew the statements he made in his emails to the Harwin Project investors
and the TREC were false. Ahmed made these allegations to hurt me and damage my
income stream, as part of his efforts to create leverage against me in our ongoing litigation.


                                           –17–
         We quoted above the pertinent portions from Alex’s pleading, two affidavits,

and declaration. Based on those items, and particularly in light of the additional

information provided in Alex’s May 13, 2020 declaration, we conclude Alex’s

evidence satisfies his step-two burden because his evidence supports a rational

inference that the prima facie elements of his tortious interference claims are true.

See TEX. CIV. PRAC. & REM. CODE § 27.005(c); Lipsky, 460 S.W.3d at 592–93

(prima facie evidence is minimum quantum of evidence necessary to support a

rational inference that the allegation of fact is true).

         4.      Ahmed’s Step-Three Burden
         Next, we consider whether Ahmed met his step-three burden on the two

defenses he relies upon: limitations and privilege.24

         Ahmed argues he did so by establishing both defenses by a “preponderance

of the evidence,” but this is not the correct standard under the 2019 amendments,




         15.      Although I was cleared of any wrongdoing by the TREC, Ahmed’s actions raised
         a spectacle with the Harwin Project investors, ultimately resulting in the termination of my
         consulting agreement with 7636 Harwin, LLC. If Ahmed had not made the false report to
         the TREC, and had not sent that email to the Harwin Project Investors, I would still have
         my contract on the Harwin Project. In addition to the loss of no less than one million
         dollars in earnings on the Harwin Project, I also lost the opportunity to join the Harwin
         Project investors in other lucrative deals.

         16.      Moreover, during the period of the TREC investigation, I was unable to participate
         in many aspects of my consulting role on the Harwin Project, including the sale of seven
         units which had been under contract, which is an additional loss of no less than $112,000
         in net profits.
   24
        Throughout his briefing, Ahmed refers to privilege and immunity together as one concept.
                                                   –18–
which require him to establish these defenses as a matter of law. See TEX. CIV. PRAC.

& REM. CODE § 27.005(d).

          As explained above, we apply a standard of review equivalent to a motion for

summary judgment on an affirmative defense, which requires Ahmed to

conclusively establish these defenses and to negate any exceptions pleaded by Alex.

See id.; Velsicol Chem. Corp., 956 S.W.2d at 530.

                      a. Limitations and Tolling
          We first consider whether Ahmed established his limitations defense as a

matter of law. Both in the trial court and in his brief on appeal, Ahmed argued Alex’s

claims are barred by a two-year statute of limitations25 because Alex’s pleading and

affidavit reflect Alex’s claims are based on events in December 2017 and on January

22, 2018, more than two years before he filed his counterclaims in this case.26

          Without disputing a two-year statute of limitations applies or that his claims

are based on events more than two years before he filed his counterclaims in this


    25
         Agar Corp., Inc. v. Electro Circuits International, LLC, 580 S.W.3d 136, 143 (Tex. 2019), stated:
          In First National Bank of Eagle Pass v. Levine, we held section 16.003 governs tortious
          interference claims. 721 S.W.2d 287, 289 (Tex. 1986). And in Wal-Mart Stores, Inc. v.
          Sturges, we held that tortious interference with business relations requires proving that the
          defendant’s conduct would be actionable under another recognized tort. 52 S.W.3d 711,
          726 (Tex. 2001). Levine and Sturges combined suggest that 16.003’s two-year limitation
          can govern claims that depend on other underlying tortious actions, like tortious
          interference and civil conspiracy. But we have held this is not the case. In Nath v. Texas
          Children’s Hospital, we held that only a one-year statute of limitations applies to tortious
          interference claims where a one-year tortious act is the only grounds for the claim. 446
          S.W.3d 355, 370 (Tex. 2014).
    26
      He quotes portions of Alex’s pleading stating, “[I]n December of 2017, Ahmed attempted to interfere
with [Alex’s] relationship with the private lender, and James Chang of Ponderosa. That failed. Then on

                                                     –19–
case, Alex argued the limitations period was tolled by various means, including

under sections 16.063, 16.064, and 16.068 of the civil practice and remedies code27

and through equitable tolling, which he argues applies here because he timely filed

the same tortious interference counterclaims in the Harris County lawsuit. Ahmed

disputes limitations have been tolled through any of these means but does not appear

to dispute Alex timely filed the same tortious interference claims in the Harris

County lawsuit.

        Both parties cite Hand v. Stevens Transportation, Inc. Employee Benefit Plan,

83 S.W.3d 286, 293 (Tex. App.—Dallas 2002, no pet.), as outlining the factors to be

considered in determining whether to apply equitable tolling in a given case, which

include: “(1) lack of actual notice of filing requirement; (2) lack of constructive

knowledge of filing requirement; (3) diligence in pursuing one’s rights; (4) absence

of prejudice to the defendant; and (5) a plaintiff’s reasonableness in remaining

ignorant of the notice requirement.” On the record before us, we conclude Ahmed




January 22nd of 2018, Ahmed made a false report with TREC regarding the Harwin project.” Alex’s
affidavit contains similar statements.
   27
      See TEX. CIV. PRAC. & REM. CODE § 16.063 (“Temporary Absence from State”); id. §16.064 (“Effect
of Lack of Jurisdiction”); id. § 16.068 (“Amended and Supplemental Pleadings”).


                                               –20–
failed to satisfy his step-three burden as to limitations because equitable tolling

applies here,28 and we need not consider Alex’s other tolling arguments as a result.

                    b. Privilege
         Next, we consider whether Ahmed has established as a matter of law his

affirmative defense of privilege. Ahmed argues his TREC report was made in a

quasi-judicial proceeding and is protected by an absolute privilege. As support, he

cites, among other cases, Shell Oil v. Writt, 464 S.W.3d 650 (Tex. 2015), and Senior

Care Resources, Inc. v. OAC Senior Living, LLC, 442 S.W.3d 504 (Tex. App.—

Dallas 2014, no pet.).

         Alex disputes this and argues the privilege (1) does not apply to the other set

of communications upon which Alex’s tortious interference claims are based;

(2) applies only to claims in which reputational damages are sought, which he denies

seeking; and (3) is qualified, not absolute, and is capable of being defeated by

evidence of malice—the absence of which Ahmed had to prove, according to Alex.

         Because any claims based on any communications other than Ahmed’s TREC

report are not before us, we need not consider Alex’s first argument that no privilege


    28
       See Bailey v. Gardner, 154 S.W.3d 917, 920 (Tex. App.—Dallas 2005, no pet.) (“Equitable tolling
applies in situations where a claimant actively pursued his judicial remedies but filed a defective pleading
during the statutory period, or where a complainant was induced or tricked by his adversary’s misconduct
into allowing filing deadlines to pass.”) (citation omitted). While there is no indication Ahmed induced or
tricked Alex into allowing any filing deadline to pass, there is also no dispute that Alex actively pursued
his judicial remedies during the statutory period by timely filing his tortious interference claims in the Harris
County case—a case that was then the subject of a dispute over which court had dominant jurisdiction and
that was appealed to the First District Court of Appeals before being abated to allow the proceedings in this
case to advance. Under the unique circumstances before us, we conclude equitable tolling applies.


                                                     –21–
applies to such communications. We reject Alex’s second argument because, even

if it were clear he seeks no relief based on reputational harm as he asserts,29 the case

Alex cites as support, Bird v. W.C.W., 868 S.W.2d 767 (Tex. 1994), does not limit

the application of the privilege as Alex suggests. See McIntyre v. Wilson, 50 S.W.3d

674 (Tex. App.—Dallas 2001, pet. denied) (concluding Bird’s analysis was simply

made in the context of the specific proceeding and stating any analysis regarding

defamation-type damages did not restrict its statement of law).

         We turn, then, to the parties’ principal disputes regarding privilege—whether

it is absolute or qualified, and whether Ahmed has established it as a matter of law.

In Marble Ridge Capital, LP v. Neiman Marcus Group, Inc., 611 S.W.3d 113, 128–

36 (Tex. App.—Dallas 2020, pet. dism’d), we discussed the history and effect of the

judicial-proceedings privilege, an absolute privilege that applies to communications

made in the course of a judicial proceeding, and from which other well-settled rules

of law have developed.

         In Shell Oil, which both parties cite and we discussed in Marble Ridge,30 the

supreme court stated, “In Texas, the absolute privilege is also extended to quasi-

judicial proceedings and other limited instances in which the benefit of the

communication to the general public outweighs the potential harm to an individual.”




   29
        This assertion is belied by paragraph 205 of his own pleading.
   30
       See Marble Ridge, 611 S.W.3d at 128–29, 133–34 (discussing Shell in context of deciding whether
privilege applied to communications preliminary to a judicial proceeding, a matter not before us here).
                                                   –22–
464 S.W.3d at 655 (citation omitted). Also, many years before Shell, the supreme

court stated, “The rule that communications uttered or published in the course of a

judicial proceeding are absolutely privileged, applies to proceedings before

executive officers, and boards and commissions which exercise quasi-judicial

powers.” Reagan v. Guardian Life Ins. Co., 166 S.W.2d 909, 912 (Tex. 1942).

      In Watson v. Hardman, we stated, “The general rule is that communications

made in the course of judicial or quasi-judicial proceedings are protected by an

absolute privilege.” 497 S.W.3d 601, 608–09 (Tex. App.—Dallas 2016, no pet.)

(citations omitted) (noting claimants’ contention that the privilege is conditional is

incorrect).

      Similarly, in Tervita, 482 S.W.3d at 285, we concluded a defendant’s

communications in a quasi-judicial proceeding were absolutely privileged and noted,

“Any communication, even perjured testimony, made in the course of a judicial

proceeding, cannot serve as the basis for a suit in tort.”) (citations omitted).

      Ahmed argues, and Alex does not dispute, that Ahmed’s TREC report was

made in a quasi-judicial proceeding.         The TREC is a legislatively created

commission with the power to investigate, decide, and impose administrative




                                         –23–
penalties regarding various violations, including unlicensed real estate brokerage

activity as Ahmed reported.31

           In Smith v. Cattier, a special appearance case, we explained,

           A party who makes any communication, oral or written, in the course
           of a judicial, quasi-judicial, or legislative proceeding is entitled to the
           defense of absolute immunity notwithstanding the actor’s motivation in
           making the statement. See Hurlbut v. Gulf Atl. Life Ins. Co., 749
           S.W.2d 762, 768 (Tex. 1987); Reagan v. Guardian Life Ins. Co., 140
           Tex. 105, 111, 166 S.W.2d 909, 912 (1942); see also Shanks v.
           AlliedSignal, Inc., 169 F.3d 988, 993 (5th Cir. 1999) (applying Texas
           law).
See No. 05-99-01643-CV, 2000 WL 893243, at *4 (Tex. App.—Dallas July 6, 2000,

no pet.) (mem. op.) (not designated for publication). But we also explained:

           Absolute immunity does not extend to ‘unsolicited communications to
           law enforcement officials’ or ‘initial communications ‘to a public
           officer . . . who is authorized or privileged to take action.’ Shanks, 169
           F.3d at 993 (citing Hurlbut, 749 S.W.2d at 768). Under those
           circumstances, the actor is entitled to only a qualified privilege which
           may be lost if the defendant’s actions are motivated by malice. Shanks,
           169 F.3d at 993; Hurlbut, 749 S.W.2d at 768; see Zarate v. Cortinas,
           553 S.W.2d 652, 655 (Tex. Civ. App.—Corpus Christi[–Edinburg]
           1977, no writ).

Id.

           When applying those standards in Smith, we concluded the defendant, Cattier,

did not establish he was entitled to absolute immunity because he failed to negate

Smith’s claim in his petition that Cattier made statements to criminal investigators


      31
      See TEX. OCC. CODE § 1101.204 (TREC or its staff may conduct investigation as necessary to enforce
chapters 1101, 1102, or a rule adopted under those chapters); id. § 1101.351(a)(1) (unlicensed person may
not act as or represent that the person is a broker or a sales agent); id. § 1101.701 (TREC may impose
administrative penalty on person who violates chapter or rule adopted or order issued by TREC under
chapter); Senior Care, 442 S.W.3d at 515 (listing factors to determine if quasi-judicial power exists).
                                                 –24–
and “initiated, procured, and caused” the commencement of the criminal

investigation into Smith’s actions. Id.

         Ahmed faces the same problem here. Alex’s pleading asserts Ahmed made

the TREC report, and Ahmed has provided no proof conclusively establishing his

report was anything other than unsolicited. Thus, on these facts, we conclude

Ahmed has failed to establish he is entitled to an absolute privilege. See id.

         Alternatively, Ahmed argues his TREC report is protected by a qualified

privilege. Alex disputes Ahmed has established a qualified privilege as a matter of

law on this record. In Hurlbut, which we cited in Smith, the supreme court stated:

         All communications to public officials are not absolutely privileged.
         Zarate v. Cortinas, 553 S.W.2d 652 (Tex. App.—Corpus Christi[–
         Edinburg] 1977, no writ). The occasion of [the defendant’s]
         communication to the [public official] in this case is best analogized to
         the conditional privilege described in section 598 of the Restatement,
         “Communication to One Who May Act in the Public Interest:” . . . .
         A conditional privilege is defeated when the privilege is abused. Id.
         § 599. Abuse may be found when the person making the defamatory
         statement knows the matter to be false or does not act for the purpose
         of protecting the interest for which the privilege exists. Id. §§ 600–603.
         The distinction between absolute and conditional privileges significant
         to our present case is that an absolute privilege confers immunity
         regardless of motive whereas a conditional privilege may be lost if the
         actions of the defendant are motivated by malice.

Hurlbut, 749 S.W.2d at 768.32


    32
       In Shell Oil, the court applied Hurlbut’s principles and refused to overrule it, but found an absolute
privilege existed based on the particular circumstances in that case, which are distinguishable from those
here. See Shell Oil, 464 S.W.3d at 654–60 (involving Shell Oil’s communications to the U.S. Department
of Justice (DOJ) in response to communications the DOJ initiated and noting that, at all relevant times,
Shell was a target of the DOJ’s investigation, while Gulf—the party whose statements were at issue in

                                                   –25–
          Citing Randall’s Food Markets, Inc. v. Johnson, 891 S.W.2d 640, 646 (Tex.

1995), as support, Alex argues Ahmed was required to prove the absence of malice

in order to establish as a matter of law his privilege defense. Ahmed disagrees but

concedes that in a motion for summary judgment, a party asserting a privilege that

can be defeated by a showing of actual malice would need to show an absence of

actual malice. See Hanssen v. Our Redeemer Lutheran Church, 938 S.W.2d 85, 92–

93 (Tex. App.—Dallas 1996, writ denied) (citing, in part, Jackson v. Cheatwood,

445 S.W.2d 513, 514 (Tex. 1969) (per curiam)).

          Based on Ahmed’s mistaken position that the 2019 amendments do not apply

here, he argues he is only required to establish a defense by a preponderance of the

evidence, that a summary judgment standard does not apply, and that Alex had the

burden to prove actual malice to defeat Ahmed’s privilege. Based on Jackson,

Hanssen, and the “matter of law” standard in section 27.005(d),33 we agree with Alex

that Ahmed was required to prove the absence of malice to establish his qualified

privilege. Because he has failed to do so, we conclude Ahmed failed to satisfy his

burden of establishing as a matter of law that Alex’s claims are barred by privilege.




Hurlbut—was not). In this respect, Ahmed’s TREC report is unlike the DOJ report in Shell Oil and is more
similar to the defendant’s statements to the attorney general in Hurlbut, which the Texas Supreme Court
concluded were not subject to an absolute privilege. We disagree with the dissent’s view that Ahmed’s
TREC report is absolutely privileged for a number of reasons, but among them is our view that the dissent’s
conclusion effectively repeats the same mistake this Court made in Hurlbut, a mistake the Texas Supreme
Court reversed. See Hurlbut, 749 S.W.2d at 767–69 (reversing our judgment and disagreeing with our
earlier conclusion that Gulf’s statements to the attorney general were absolutely privileged).
    33
         See TEX. CIV. PRAC. & REM. CODE § 27.005(d).
                                                  –26–
       Moreover, Ahmed’s expansive reading of the privilege is also unjustified, as

it would necessarily displace any action based on wrongful prosecution, such as

actions for malicious prosecution. Also, even if the burden were not on Ahmed, the

evidence put forth by Alex is nevertheless sufficient to raise a fact issue on whether

Ahmed’s actions were malicious.

       We overrule Ahmed’s first issue.

C.     Ahmed’s Second Issue: Relief under Section 27.009(a)
       In his second issue, Ahmed argues he is entitled to recover various relief under

section 27.009(a), including, but not limited to, attorneys’ fees and sanctions. See

TEX. CIV. PRAC. & REM. CODE § 27.009(a)(1)–(2). The parties’ briefing on this issue

is sparse, and neither party discussed the issue in oral argument. In his main brief,

Ahmed includes only a single paragraph on this issue, which states, in its entirety:

       As the tortious interference counterclaims should have been dismissed,
       Ahmed is entitled to recover his “court costs, reasonable attorney’s
       fees, and other expenses incurred in defending against the legal action
       as justice and equity may require.” TEX. CIV. PRAC. & REM. CODE
       § 27.009(a)(1). Ahmed is also entitled to recover “sanctions against the
       party who brought the legal action as the court determines sufficient to
       deter the party who brought the legal action from bringing similar
       actions described in this chapter.” Id. § 27.001(a)(2). As set forth
       above, these awards are mandatory. Ahmed will provide evidence of
       his attorney’s fees.
       Alex did not respond to this issue in his brief, and Ahmed did not refer to the

issue in his reply brief.




                                         –27–
      In light of our conclusion on Ahmed’s first issue, there exists no basis upon

which to award Ahmed relief under section 27.009(a), when no legal action has been

dismissed under the TCPA. See TEX. CIV. PRAC. & REM. CODE § 27.009(a).

      We overrule Ahmed’s second issue.

D.    Alex’s Cross-Issue: Relief under Section 27.009(b)
      In his cross-issue, Alex argues he is entitled to attorneys’ fees under TCPA

section 27.009(b). See id. § 27.009(b). Ahmed disputes this and argues we lack

jurisdiction to consider this cross-issue in this interlocutory appeal.

      We conclude we have interlocutory jurisdiction to consider Alex’s cross-

issue. In Weller v. MonoCoque Diversified Interests, LLC, No. 03-19-00127-CV,

2020 WL 3582885, at *4 (Tex. App.—Austin July 1, 2020, no pet.) (mem. op.), our

sister court exercised interlocutory jurisdiction in a similar context, based in part on

the supreme court’s decision in D Magazine, 529 S.W.3d at 441.

      In D Magazine, the Texas Supreme Court concluded an appellate court had

interlocutory jurisdiction to consider whether a trial court erred in denying an

attorneys’ fees award to a TCPA movant in an order granting in part and denying in

part a TCPA motion. Id. The court stated, “The trial court issued a single order that

partially denied [the movant’s] motion to dismiss, including its request for attorney’s

fees, and [the movant] was entitled to an interlocutory appeal of that order.” Id.

(citing TEX. CIV. PRAC. & REM. CODE § 51.014(a)(12)).



                                         –28–
         The situation in Weller was somewhat different and is akin to the situation in

this case. Similar to the parties’ positions here, in Weller, in a cross-issue, the

successful TCPA nonmovant sought interlocutory review of the trial court’s denial

of attorneys’ fees under section 27.009(b) in an order denying the TCPA motion to

dismiss, and the TCPA movant argued the appellate court lacked jurisdiction to

decide that issue. See Weller, 2020 WL 3582885, at *4. After noting the case

presented a slightly different posture than in D Magazine, the court determined it

would consider the nonmovant’s cross-appeal in light of D Magazine, the language

of section 51.014(a)(12)34 and TCPA section 27.008(b),35 and in the interest of

judicial economy. See Weller, 2020 WL 3582885, at *4. We do so here as well.

         As to the merits of Alex’s cross-issue, we disagree he is entitled to relief under

TCPA section 27.009(b), which states, “If the court finds that a motion to dismiss

filed under this chapter is frivolous or solely intended to delay, the court may award

court costs and reasonable attorney’s fees to the responding party.” TEX. CIV. PRAC.

& REM. CODE § 27.009(b) (emphasis added). The trial court made no such finding,

and even if it had done so, as Weller noted,36 an award was within the trial court’s


    34
       See TEX. CIV. PRAC. & REM. CODE § 51.014(a)(12) (a person “may appeal from an interlocutory
order . . . that denies a motion to dismiss” under the TCPA).
    35
       See TEX. CIV. PRAC. & REM. CODE § 27.008(b) (“appellate court shall expedite an appeal . . . from a
trial court order on a motion to dismiss a legal action under Section 27.003”).
    36
        Weller, 2020 WL 3582995, at *5 (noting trial court did not find the TCPA motion was frivolous or
was solely intended to delay and stating, “[E]ven if the record contained such findings, the trial court still
had the discretion to decide whether to award [the nonmovant] any attorney’s fees.”). The court also noted
that, after the trial court signed its order, the TCPA nonmovant “did not complain to the trial court about
its failure to make explicit findings as to whether the motion to dismiss was frivolous or solely intended to

                                                   –29–
discretion and was not mandatory. See TEX. CIV. PRAC. & REM. CODE § 27.009(b);

TEX. GOV’T CODE § 311.016(1)–(2) (under Code Construction Act, general rule is

that “‘[m]ay’ creates discretionary authority or grants permission or a power” and

“‘[s]hall’ imposes a duty”).

        We overrule Alex’s cross-issue.

                                          III. CONCLUSION
        Having overruled the parties’ three issues, we affirm the trial court’s order

denying Ahmed’s TCPA motion.




                                                       /Ken Molberg/
200786f.p05                                            KEN MOLBERG
                                                       JUSTICE


Goldstein, J., dissenting.




delay.” Id. Because the trial court did not make, and the nonmovant did not seek, the required findings that
could support attorneys’ fees under section 27.009(b), our sister court declined to make those findings as a
matter of law and declined to hold that the trial court abused its discretion in not awarding attorneys’ fees
to the nonmovant. Id.
                                                   –30–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

AHMED ZIDAN, Appellant                         On Appeal from the 429th Judicial
                                               District Court, Collin County, Texas
No. 05-20-00786-CV           V.                Trial Court Cause No. 429-02708-
                                               2018.
ALEXANDER ZIDAN F/K/A                          Opinion delivered by Justice
MOHAMMED ZIDAN, Appellee                       Molberg. Chief Justice Burns and
                                               Justice Goldstein participating.

      In accordance with this Court’s opinion of this date, the trial court’s order
denying appellant Ahmed Zidan’s TCPA motion to dismiss is AFFIRMED.

    It is ORDERED that appellee ALEXANDER ZIDAN F/K/A
MOHAMMED ZIDAN recover his costs of this appeal from appellant AHMED
ZIDAN.

Judgment entered this 30th day of November, 2022.




                                        –31–